Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   JANICE BUSH, as Special                  )
   Administrator for the Estate of          )
   Ronald Garland, deceased,                )
                                            )
                 Plaintiff,                 )
                                            )
   v.                                       )          Case No. 19-cv-00098-GKF-JFJ
                                            )
   BRET BOWLING, in his official            )            This Protective Order in no way
   capacity as Sheriff Creek County, Okla., )            diminishes counsel’s obligation
                                            )            to comply with LCvR 79.1 and
                        Defendant.          )            G.O. 08-11.

                              STIPULATED PROTECTIVE ORDER

          The parties have informed the Court that certain documents and information have been and

   may be sought, produced or exhibited by and between the parties in this proceeding (the

   “Proceeding”) and that some of these documents relate to the parties’ and non-parties’ financial

   information, competitive information, or other types of sensitive information which the party

   making the production deems confidential. It has been agreed by the parties to the Proceeding,

   through their respective counsel, that to expedite the flow of discovery material and to preserve

   the confidentiality of certain documents and information, a protective order should be entered by

   the Court. The Court has reviewed the terms and conditions of this Protective Order and the

   Motion for Protective Order (ECF No. 48) is granted. Based on the parties’ submissions, it is

   hereby ORDERED that:

   1.     Scope

          a.      This Order shall govern all documents, the information contained therein, and all

   other information produced or disclosed during the Proceeding whether revealed in a document,

   deposition, other testimony, discovery response or otherwise, by any party, including any non-
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 2 of 17




   party, in this Proceeding (the “Supplying Party”) to any other party, including any non-party, (the

   “Receiving Party”), when same is designated with the procedures set forth herein. This Order is

   binding upon the parties to the Proceeding, including their respective corporate parents,

   subsidiaries and affiliates as well as their respective attorneys, agents, representatives, officers and

   employees and others as set forth in this Order. This Order is also binding on and applies to all

   non-parties who either produce or receive documents or information in connection with this

   Proceeding.

          b.     Under this Order, any Supplying Party shall have the right to identify and designate

   as “Confidential” any document or other information it produces or provides, or any testimony

   given in this Proceeding, which testimony or discovery material is believed in good faith by that

   Supplying Party, and by the Supplying Party’s counsel, to constitute, reflect or disclose trade secret

   or other confidential research, development, or commercial information contemplated under Rule

   26(c) of the Federal Rules of Civil Procedure, or other types of sensitive information believed in

   good faith to meet the requirements of Rule 26(c) (“Designated Material”).

          c.     “Confidential Information” as used herein means any Designated Material that is

   designated pursuant to this Protective Order as “Confidential” by the Supplying Party, whether it

   is a document, information contained in a document, information revealed during a deposition or

   other testimony, information revealed in an interrogatory answer or information otherwise

   revealed.

          d.     A party may designate as “Confidential” information in the possession of and

   supplied by a non-party if the information was transmitted to the non-party under an agreement or




                                                      2
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 3 of 17




   an obligation that it would remain confidential and the information otherwise complies with

   Paragraph 1(c).

          e.      Subject to paragraph 11(c), all documents and other materials produced in this

   litigation shall be used only for purposes of this litigation whether or not a Supplying Party

   designates such documents or materials as “Confidential.”

   2.     Designation of Confidentiality

          Documents or information may be designated CONFIDENTIAL within the meaning of

   this Order in the following ways:

          a.    Specific documents produced by a Supplying Party shall, if appropriate, be

   designated as “Confidential” by marking the first page of the document and each subsequent page

   thereof containing Confidential Information with the legend:             “CONFIDENTIAL” or

   “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.”

          b.    In the case of interrogatory answers and responses to requests for admissions, if

   appropriate, designation of Confidential Information shall be made by means of a statement in the

   answers or responses specifying that the answers or responses or specific parts thereof are

   designated “CONFIDENTIAL.”           The following legend shall be placed on each page of

   interrogatory answers or responses to requests for admission containing Confidential Information:

   “CONTAINS CONFIDENTIAL INFORMATION.”

          c.    In the case of depositions and the information contained in depositions (including

   exhibits), designation of the portions of the transcript (including exhibits) which contain

   Confidential Information shall be made by a statement to such effect on the record in the course

   of the deposition by counsel for the party or witness producing such information, or by letter from


                                                   3
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 4 of 17




   such counsel within thirty (30) days of receipt of the deposition transcript or copy thereof (or

   written notification that the transcript is available). The entire deposition transcript (including

   exhibits) shall be treated as Confidential under this Order until the expiration of the above-

   referenced thirty-day period for designation by letter, except that the deponent may review the

   transcript of his or her own deposition during this thirty-day period. After the expiration of the

   thirty (30) day period, the following legend shall be conspicuously placed on the front and back of

   any original deposition transcript, and on each copy thereof, which contains Confidential

   Information:     “CONTAINS CONFIDENTIAL INFORMATION.”                     If portions of a video

   recorded deposition are designated as “CONFIDENTIAL,” the videocassette or other videotape

   container shall be labeled with the same legend provided for in paragraph 2(a).

          d.      To the extent that matter stored or recorded in the form of electronic or magnetic

   media (including information, files, databases, or programs stored on any digital or analog

   machine-readable device, computers, discs, networks or tapes) (“Computerized Material”) is

   produced by any party in such form, the Supplying Party may designate such matter as

   “CONFIDENTIAL” by cover letter referring generally to such matter or by affixing to such media

   a label with the legend provided for in paragraph 2(a) above. Whenever any party to whom

   Computerized Material designated as “CONFIDENTIAL” is produced reduces such material to

   hard-copy form, such party shall mark such hard-copy form with the legend provided for in

   paragraph 2(a) above.

          e.      To the extent that any party or counsel for any party creates, develops or otherwise

   establishes on any digital or analog machine-readable device, recording media, computer, disc,

   network, tape, file, database or program information designated CONFIDENTIAL, that party


                                                    4
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 5 of 17




   and/or its counsel must take all necessary steps to ensure that access to such media is properly

   restricted to those persons who, by the terms of this Order, may have access to Confidential

   Information, and will affix to any media containing such information a label with the legend

   provided for in paragraph 2(a) above.

          f.    The filing of any documents and materials with the Court containing or reflecting the

   contents of Confidential Information shall be governed by LCvR 79.1 and Northern District

   General Order 08-11. NO SEALED FILINGS SHALL BE MADE PRIOR TO: (1) THE

   FILING OF A MOTION PURSUANT TO LCvR 79.1, AND (2) AN ORDER GRANTING SUCH

   MOTION. The LCvR 79.1 motion shall be filed at least two full business days prior to the date

   on which the proposed sealed filing is to be made. If the LCvR 79.1 motion is granted, and to the

   extent not inconsistent with rule 79.1 and G.O. 08-11, such documents and materials shall be

   labeled “CONFIDENTIAL INFORMATION - SUBJECT TO COURT ORDER” and shall also

   bear the legend “FILED UNDER SEAL” on the cover page of the document. Only those portions

   of such documents and materials containing or reflecting Confidential Information shall be

   considered Confidential and may be disclosed only in accordance with this Order. Each party

   shall use its best efforts to minimize filings that necessitate the filing of documents and materials

   designated Confidential under seal. No party or other person may have access to any sealed

   document from the files of the Court without an order of the Court. This provision does not

   relieve the filing party of serving the document on other parties in accordance with ordinary

   procedures established by the civil and local rules or Court order. Regardless of any provision in

   this Order to the contrary, a party does not have to file a document under seal if the Confidential

   Information contained or reflected in the document was so designated solely by that party.


                                                    5
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 6 of 17




          g.    Documents filed under seal may be unsealed at the Court’s discretion.

   3.     Use of Confidential Information

          Subject to Paragraph 11(c), Confidential Information shall not be used by any person, other

   than the Supplying Party, for any purpose other than conducting this Proceeding, 17-CV-431-

   GKF-JFJ, which case is pending in the United States District Court for the Northern District of

   Oklahoma, and in no event shall such information be used for any business, competitive, personal,

   private, public or other purpose.

   4.     Disclosure of Confidential Information

          a.      The attorneys of record are responsible for employing reasonable measures,

   consistent with this Order, to control access to, and distribution of information designated

   “CONFIDENTIAL” pursuant to this Order.

          b.    Subject to Paragraph 6 below, access to information designated “CONFIDENTIAL”

   pursuant to this Order shall be limited to the following persons:

                  i.      The parties, including outside and in-house counsel for the parties, as well

                          as members and employees of their firms including but not limited to their

                          paralegals, investigative, secretarial and clerical personnel who are

                          employed by and engaged in assisting such counsel in this Proceeding.

                  ii.     Outside photocopying, data processing or graphic production services

                          employed by the parties or their counsel to assist in this Proceeding.

                  iii.    Any outside expert or consultant (or any employee of such outside expert

                          or consultant) who is retained, or sought to be retained, by counsel for a

                          party in this Proceeding, for purposes of consulting, and/or testifying in


                                                    6
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 7 of 17




                     this Proceeding, and to whom counsel in good faith has deemed disclosure

                     of such “CONFIDENTIAL” material is reasonably necessary in order to

                     assist in the preparation or the conduct of this Proceeding.           This

                     paragraph shall not relieve, change or otherwise affect any obligations or

                     limitations imposed on any person by contract or law regarding the

                     disclosure or use of trade secrets or other confidential or proprietary

                     information.

               iv.   Five (and no more than five) directors, officers, employees or other

                     representatives of a party or its corporate parent whose review of the

                     specific Confidential Information is reasonably necessary to assist in the

                     prosecution or defense of this Proceeding.         However, a party that

                     originally designated information as “CONFIDENTIAL” may reveal such

                     information to any of its own directors, officers, employees or other

                     representatives.

               v.    Any fact witness, at the witness’ deposition in this Proceeding, but only if

                     counsel who discloses “CONFIDENTIAL” information to the witness

                     determines, in good faith, that such disclosure is reasonably necessary and

                     appropriate to assist in the conduct of this Proceeding.

               vi.   Any person (a) who was involved in the preparation of the document or

                     other tangible medium containing the Confidential Information and/or

                     who is shown on the face of “CONFIDENTIAL” material to have

                     authored or received the “CONFIDENTIAL” material sought to be


                                               7
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 8 of 17




                          disclosed to that person, or (b) who is specifically referenced by name and

                          substantively discussed in the “CONFIDENTIAL” material, but only as

                          to the specific material the person authored or received, or in which such

                          person is referenced and discussed.

                  vii.    This Court or any other Court exercising jurisdiction with respect to this

                          litigation, Court personnel, jurors, and qualified persons (including

                          necessary clerical personnel) recording, taking or transcribing testimony

                          or argument at any deposition, hearing, trial or appeal in this litigation;

                          and

                  viii.   Any other person to whom the Supplying Party agrees in writing or on the

                          record in advance of the disclosure, provided that the party seeking to

                          make the disclosure must first submit a request, in writing or on the record,

                          to the Supplying Party explaining why the disclosure is necessary. If the

                          Supplying Party does not agree to allow the disclosure, the party seeking

                          to make the disclosure may file a motion with the Court for approval to

                          make the disclosure.

   5.     Notification of Protective Order

          Confidential Information shall not be disclosed to a person described in paragraphs

   4(b)(iii), 4(b)(iv), 4(b)(v), 4(b)(viii) unless and until such person has executed an Agreement of

   Confidentiality in substantially the form attached hereto as Exhibit A. The originals of an

   executed Agreement of Confidentiality shall be maintained by counsel for the party who obtained

   it until the final resolution of this litigation, and shall not be subject to discovery except upon


                                                    8
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 9 of 17




   motion on notice and a showing of good cause. This prohibition includes either direct or indirect

   disclosure, including but not limited to, any disclosure by counsel or experts. At any deposition

   and absent the agreement of the parties, prior to the disclosure of any Confidential Information

   and/or Highly Confidential Information, the deponent shall be provided a copy of the form attached

   hereto as Exhibit B and shall be asked to affirmatively state on the record that he or she has received

   the form and consents to the restrictions contained within the Stipulated Protective Order, a copy

   of which shall be provided to the deponent.

   6.     Use of Confidential Information at Trial

          The rules and procedures governing the use of Confidential Information at trial shall be

   determined by the Court at the final pretrial conference.

   7.     Objections to Designations

          a.      A party may, at any time, make a good faith challenge to the propriety of a

   Confidential Information designation. In the event a party objects to the designation of any

   material under this Order, the objecting party shall consult with the designating party to attempt

   to resolve their differences. If the parties are unable to reach an accord as to the proper

   designation of the material, after giving notice to the designating party, the objecting party may

   apply to the Court for a ruling that the material shall not be so designated. If such a motion is

   made, the designating party has the burden of establishing that the designation is proper. If no

   such motion is made, the material will retain its designation. Any documents or other materials

   that have been designated “CONFIDENTIAL” shall be treated as Confidential until such time as

   the Court rules that such materials should not be treated as Confidential.




                                                     9
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 10 of 17




   8.      Preservation of Rights and Privileges

           Nothing contained in this Order shall affect the right, if any, of any party or witness to

   make any other type of objection, claim, or other response to discovery requests, including,

   without limitation, interrogatories, requests for admissions, requests for production of documents

   or questions at a deposition. Nor shall this Order be construed as a waiver by any party of any

   legally cognizable privilege to withhold any Confidential Information other than on the basis that

   it has been designated Confidential, or of any right which any party may have to assert such

   privilege at any stage of this litigation.

   9.      Return or Destruction of Materials

           Within sixty business days after the final resolution of this litigation, all Confidential

   Information shall be returned to counsel for the party or non-party that produced it or shall be

   destroyed. As to those materials that contain or reflect Confidential Information, but that

   constitute or reflect counsel’s work product, counsel of record for the parties, or non-parties, shall

   be entitled to retain such work product in their files in accordance with the provisions of this

   Order, so long as it is clearly marked to reflect that it contains information subject to this Order.

   Such materials may not be used in connection with any other proceeding or action. Counsel

   shall be entitled to retain pleadings, affidavits, motions, briefs, other papers filed with the Court,

   deposition transcripts, and the trial record (including exhibits) even if such materials contain

   Confidential Information, so long as such materials are clearly marked to reflect that they contain

   information subject to this Order and may not be used in connection with any other proceeding

   or action.




                                                     10
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 11 of 17




   10.    Inadvertent or Unintentional Disclosure

          A Supplying Party that inadvertently fails to designate discovery material as

   “Confidential” or mis-designates discovery material as “Confidential” or pursuant to this Order

   at the time of its production shall be entitled to make a correction to its designation within a

   reasonable time of the discovery of the non- or mis-designation. Such correction and notice

   thereof shall be made in writing, accompanied by substitute copies of each item of discovery

   material, appropriately designated. Those individuals who received the discovery material prior

   to notice of non- or mis-designation by the Supplying Party shall within five (5) days of receipt

   of the substitute copies, take reasonable steps to destroy or return to the law firm representing the

   Supplying Party all copies of such mis-designated documents. The obligation to treat such

   material pursuant to the corrected designation shall be prospective only, and those individuals

   who reviewed the mis-designated discovery material prior to notice of the mis-designation by the

   Supplying Party shall abide by the provisions of this Order with respect to all future use and

   disclosure of any information contained in the mis-designated materials.

   11.    Other Provisions

          a.      The restrictions set forth in this Order shall not apply to documents or information

   designated Confidential that are publicly available or that are obtained independently and under

   rightful means by the Receiving Party, unless they became so due to a violation of this Order.

          b.      A party’s compliance with the terms of this Order shall not operate as an

   admission that any particular document is or is not (a) confidential, (b) privileged or (c)

   admissible in evidence at trial.




                                                    11
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 12 of 17




          c.      Any party or person in possession of Confidential Information who receives a

   subpoena (or other process) from any person (including natural persons, corporations,

   partnerships, firms, governmental agencies, departments or bodies, boards or associations) who

   is not a party to this Order, which subpoena seeks production or other disclosure of such

   Confidential Information shall immediately give written notice by electronic mail to counsel for

   the other party or person who produced the materials designated as Confidential. The written

   notice shall identify the materials sought and enclose a copy of the subpoena or other process,

   unless ordered otherwise by a court of competent jurisdiction. Nothing herein shall be construed

   to obligate the person subject to service or other process to make a motion or undertake other

   legal process, or to appear before any court or administrative body in opposition to a motion or

   other legal process seeking production of any Confidential materials, provided such person

   invokes, to the extent reasonably possible, the highest level of confidentiality available under

   applicable law, rule, regulation, court order, or other compulsory process, at the time of

   disclosure of such Confidential materials.

          d.      This Order shall apply to non-parties who provide discovery, by deposition,

   production of documents or otherwise, in this litigation, if said non-party requests, in writing, the

   protection of this Order as to said non-party’s Confidential Information and complies with the

   provisions of this Order.

          e.      Upon the final resolution of this litigation (including conclusion of any appeal),

   this Order shall remain in effect and continue to be binding, unless expressly modified,

   superseded, or terminated by consent of all parties or by Order of the Court. This Court




                                                    12
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 13 of 17




   expressly retains jurisdiction over this action for enforcement of the provisions of this Order

   following the final resolution of this litigation.

           f.      This Order shall not prevent a party from applying to the Court for relief

   therefrom, or from applying to the Court for further or additional protective orders, or from

   agreeing to modifications of this Order, subject to the approval of the Court.

           g.      The Court may amend, modify or dissolve this Protective Order at any time.

           SO ORDERED this 21st day of May, 2019.




                                                         JODIF.JAYNE,MAGISTRATEJUDGE
                                                         UNITEDSTATESDISTRICTCOURT




                                                        13
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 14 of 17




                                    EXHIBIT A
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 15 of 17




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   JANICE BUSH, as Special                  )
   Administrator for the Estate of          )
   Ronald Garland, deceased,                )
                                            )
                 Plaintiff,                 )
                                            )
   v.                                       )           Case No. 19-cv-00098-GKF-JFJ
                                            )
   BRET BOWLING, in his official            )
   capacity as Sheriff Creek County, Okla., )
                                            )
                        Defendant.          )

                                         CERTIFICATION

   1.     My name is ___________________________________________________.

   I live at ____________________________________________________________.

   I am employed as (state position) ________________________________________

   by (state name and address of employer) __________________________________.

   2.     I have read the Confidentiality Order that has been entered in this case, and a copy of it

   has been given to me. I understand the provisions of this Order, and agree to comply with and

   to be bound by its provisions.

   3.     I declare under penalty of perjury that the foregoing is true and correct.



   Executed this _________ day of _______________, 20____.



                                                by__________________________
                                                      (signature).
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 16 of 17




                                    EXHIBIT B
Case 4:19-cv-00098-JFH-CDL Document 49 Filed in USDC ND/OK on 05/21/19 Page 17 of 17




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   JANICE BUSH, as Special                  )
   Administrator for the Estate of          )
   Ronald Garland, deceased,                )
                                            )
                 Plaintiff,                 )
                                            )
   v.                                       )          Case No. 19-cv-00098-GKF-JFJ
                                            )
   BRET BOWLING, in his official            )
   capacity as Sheriff Creek County, Okla., )
                                            )
                        Defendant.          )

                            NOTICE TO DEPOSITION WITNESSES

          You are being shown one or more documents which have been designated as

   “Confidential” pursuant to an Order of this Court. Except for providing testimony at this

   deposition, you may not disclose these documents or their contents to any person other than the

   attorney who represents you at this deposition. Further, neither these documents nor their

   contents may be used by you for any purpose except that you may use them for your testimony

   in connection with this litigation. In any event, you are prohibited from using them for any

   business, competitive, personal, private, public, or other non-litigation purpose. The improper

   disclosure or use of these documents or their contents may result in the imposition of sanctions

   upon you by the Court. If you wish a complete copy of the Court Order, a copy will be provided

   to you upon request.
